SANBORN, Circuit Judge,
after stating the case as above, delivered the opinion of the court.
The seventh amendment to the Constitution of the United States, which has been extended over the Indian Territory by act of Congress (26 Stat. pp. 81-96, c. 182, § 31), provides that “in suits at common law where the value in controversy exceeds twenty dollars the right to trial by jury shall be preserved and no fact tried by jury shall be otherwise re-examined by any court in the United States than according to the rules of the common law.” Congress has enacted that “suits in equity shall not be sustained in either of the courts of the United States in any case where a plain, adequate and complete remedy may be had at law.” Rev. St. § 723 [U. S. Comp. St. 1901, p. 583]. In Hipp v. Babin, 19 How. 271, 278, 15 L. Ed. 633, the Supreme Court, declared that “whenever a court of law is competent to take cognizance of a right, and has power to proceed to a judgment which affords a plain, adequate, and complete remedy, without the aid of a court of equity, the plaintiff must proceed at law, because the defendant has a constitutional right to a trial by jury.” Thomas v. Council Bluffs *486Canning Co., 34 C. C. A. 428, 431, 92 Fed. 422, 424. Although this objection to the jurisdiction in equity of a national court is not made by demurrer, plea, or answer, or suggested by counsel, it is the duty of the court, where it clearly exists, to recognize it of its own motion and to give it effect. Lewis v. Cocks, 23 Wall. 466, 470, 23 L. Ed. 70; Hipp v. Babin, 19 How. 271, 278, 15 L. Ed. 633.
A court of equity has no jurisdiction to enjoin a single trespass upon agricultural land where the probable injury is not shown to be destructive of any part of the real property, or irremediable, and an action at law for damages will afford adequate satisfaction. Jerome v. Ross, 7 Johns. Ch. 315, 331, 332, 11 Am. Dec. 484; Troy & B. R. Co. v. B. H. T. & W. R. Co., 86 N. Y. 107, 126; Hart v. The Mayor, 3 Paige, Ch. 213, 214; Akrill v. Selden, 1 Barb. 316, 317; Beach on Injunctions, § 34.
The averment of irreparable injury in a bill is futile, in the absence of allegations of facts from which the court can see that irremediable mischief may be reasonably apprehended from the threatened wrong. Mechanics’ Foundry v. Ryall, 75 Cal. 601, 603, 17 Pac. 703; McHenry v. Jewett, 90 N. Y. 58, 62; 1 High on Injunctions, § 722; Beach on Injunctions, § 34.
The threatened wrong the perpetration of which the complainant seeks to enjoin is the removal of itself and its tenant from 80 acres of agricultural land by the defendant Shoenfelt, the United States Indian agent to the Five Civilized Tribes. There is no allegation in the bill that Shoenfelt is unable to respond to any damages which he may inflict by this removal, or that he is insolvent. The bill contains a bald averment that irreparable injury will be inflicted upon the complainant by its removal from fhe land, but it contains no allegation of any facts from which the court can see or infer that any irremediable mischief will result. On the other hand, it contains averments which disclose the fact that the only legal injury which could be caused by the threatened wrong would be the loss by the complainant and its tenant of the value of the leasehold estate they claim to own for the remainder of its term, and this loss is perfectly capable of ascertainment and compensation in damages. If Shoenfelt, the Indian agent, has the jurisdiction and lawful authority to remove the complainant and its tenant from the land of the minor, the damages that may result to the complainant from that act will inflict upon it no legal injury, and will afford no ground for an action at law, and the threat of that removal presents no basis for the maintenance of a suit in equity. If, on the other hand, as the complainant avers, Shoenfelt, as Indian agent, has no lawful right or authority to effect such a removal, he will be personally liable to the complainant for all the injury the removal inflicts (Bates v. Clark, 95 U. S. 204, 209, 24 L. Ed. 471), and an action against him for the damages resulting will afford to the complainant a plain, adequate, and complete remedy at law. For this reason the Unitéd States Court for the Western District of the Indian Territory had no jurisdiction of this suit in equity, and it should have been dismissed without prejudice to an action at law, or upon the express ground that the court was forbidden by the Constitution and the act of Congress to take jurisdiction of it in equity.
*487Because the trial court had no jurisdiction of this suit, this case does not present for the consideration of this court the question whether or not a lease for five years by the parent or natural guardian of a Creek Indian, who is a minor, of her allotment of agricultural land, is valid, and it is believed to be unwise to consider or determine that question until a case arises which fairly presents it, in'view of the fact that so many other questions necessarily involved in other suits pending here are awaiting the consideration and decision of this court.
The record in this case does not disclose whether the decree of dismissal of the court below contains a provision which clearly shows that the suit was dismissed because the court had no jurisdiction of it in equity, or a provision that it was dismissed without prejudice. It does, however, contain an opinion upon the merits of the case, from which it is inferred that the decree evidences a dismissal upon the merits. A general decree of dismissal of a suit in equity, without more, renders all the issues in the case res ad judicata, and constitutes a bar to an action at law for the same cause. Hence, when a court of equity has no jurisdiction of a suit, the decree of dismissal must expressly adjudge that it is rendered for that reason, or must expressly provide that it is made without prejudice, to the end that the complainant may resor-t to his action at law for any damages he may sustain if he is so advised. Mitchell v. Dowell, 105 U. S. 430, 26 L. Ed. 1142; Cecil National Bank v. Thurber, 59 Fed. 913, 914, 8 C. C. A. 365, 367; Russell v. Clark, 7 Cranch, 69, 90, 3 L. Ed. 271; Hooven, Owens & Rentschler Co. v. John Featherstone’s Sons, 49 C. C. A. 229, 233, 111 Fed. 81, 85; House v. Mullen, 22 Wall. 42, 46, 22 L. Ed. 838; U. S. v. Pine River Logging & Improvement Co., 78 Fed. 319, 325, 24 C. C. A. 101, 107; Speer v. Board of County Commissioners, 88 Fed. 749, 752, 32 C. C. A. 101, 105.
The decrees of the courts in the Indian Territory are reversed, and the case is remanded with directions to the United States Court in the Western District of the Indian Territory, at Muskogee, to enter a decree of dismissal of the suit which shall adjudge in the decree that the suit is dismissed because the court has no jurisdiction in equity of the alleged cause of action, or which shall adjudge that the suit is dismissed without prejudice to an action at law for the same cause presented in this suit.